DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/2022 is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 [Remarks: pg. 7, 1st para.] have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9 & 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 20140118314), in view of Tamura et al. (US 20170278549).
As to claim 1, Black teaches an electronic device [abstract & fig. 1] for reproducing, in time sequence, first pen data (data feeds) [fig. 3 & para. 37-39 & 13] obtained by digitizing a handwriting trajectory [fig. 3 & para. 37-39 & 13] created on a medium (writing surface 105) [para. 14, 19-20, 28-30, 37, & 45] with an electronic pen (smart pen 110) [figs. 1-3 & para. 37-39 & 13-14], the electronic device comprising: 
a communication module (computing device 115 communicating with smart pen 110) [figs. 1-2 & para. 13, 21-24, 32, & 37-40] configured to receive the first pen data; 
a control module (computing device 115) [figs. 1-4 & para. 13, 22, & 42-47] configured to convert the first pen data into first handwriting information [para. 44-47]; 
an output module (display utilized with computing device 115) [figs. 1-4 & para. 13, 22, & 42-47] configured to reproduce or output, in time sequence, the first handwriting information (written data feed) [fig. 3 & para. 13-15, 17, 37-39], first image information or first audio information captured or recorded by the electronic device (audio data feed) [fig. 3 & para. 13-15, 17, 37-39], and event information of a menu selected from a menu medium (interaction with menu elements corresponding to digital content data feed) [fig. 3 & para. 13-15, 17, 22, 30, 36-39] including a pause menu [para. 47-50, 40, & 22]; and
 a memory module (memory 250 of smart pen 110 & memory of computing device 115) [para. 22, 25, & 35-36] configured to store contents including:
the first handwriting information [para. 22, 25, & 35-36], 

the event information [para. 22, 25, & 35-36],
wherein when the communication module additionally receives second pen data created on the medium while the first handwriting information is held on the output module (multiple smart pens) [fig. 4 & para. 41-47], second handwriting information corresponding to the second pen data is reproduced in addition to the first handwriting information after the contents are stored in the memory module [para. 41, & 43-50], and 
wherein the control module edits the first handwriting information or the second handwriting information by modifying or deleting the first pen data and the second pen data loaded from the memory module and stores the edited first handwriting information or second handwriting information in the memory module [para. 47-50, 40, 22, & 35-36].
Black does not explicitly teach wherein a pause event occurs when the pause menu is selected; and
wherein when the communication module receives an occurrence of the pause event, the output of the first image or of the audio information is stopped, the control module edits the first handwriting information or the second handwriting information by modifying or deleting the first pen data and the second pen data loaded from the memory module and stores the edited first handwriting information or second handwriting information in the memory module. 
Tamura teaches the concept of an electronic device [abstract], that utilizes a pause menu (command button panel 43 with pause) [fig. 2 & para. 40], wherein a pause event occurs when the pause menu is selected [figs. 1, 12-13, 17, & 19 & para. 57, 77, 107, & 110]; and
wherein when a communication module (reception section 13) [fig. 1 & para. 57 & 40] receives an occurrence of the pause event, output of a first image or of an audio information is stopped (frame image that is being displayed remains in paused state) [figs. 1, 12-13, 17, & 19 & para. 77, 57, 107, & 110], a control module edits a first handwriting information or a second handwriting information by modifying or deleting pen data loaded from a memory module and stores the edited first handwriting information or second handwriting information in the memory module [figs. 1, 12-13, 17, & 19 & para. 57, 77, 107, & 110]. 

Thus, Black as modified by Tamura teaches wherein when the communication module receives an occurrence of the pause event [Tamura: figs. 1, 12-13, 17, & 19 & para. 57, 77, 107, & 110], the output of the first image or of the audio information is stopped [Tamura: figs. 1, 12-13, 17, & 19 & para. 77, 57, 107, & 110], the control module edits the first handwriting information or the second handwriting information by modifying or deleting the first pen data and the second pen data [Black: para. 47-50, 40, 22, & 35-36] loaded from the memory module and stores the edited first handwriting information or second handwriting information in the memory module [Tamura: figs. 1, 12-13, 17, & 19 & para. 57, 77, 107, & 110].
As to claim 2, Black as modified by Tamura teaches the electronic device of claim 1, wherein the medium includes a pattern code to be detected by the electronic pen, and the communication module receives the first pen data or the second pen data obtained by digitizing the pattern code detected by the electronic pen [Black: para. 14, 19-20, 28-30, 37, & 45].
As to claim 3, Black as modified by Tamura teaches the electronic device of claim 1, wherein the medium includes a blank medium or a graphic medium, and each of the blank medium and the graphic medium includes a pattern code to be detected by the electronic pen [Black: para. 14, 19-20, 28-30, 37, & 45].
As to claim 4, Black as modified by Tamura teaches the electronic device of claim 3, wherein the control module performs control such that a file stored in the memory module is converted into a graphic medium file and such that the graphic medium file is printed in the graphic medium [Black: para. 14, 19, 29-30, & 50].
5, Black as modified by Tamura teaches the electronic device of claim 4, wherein the graphic medium file is output to the output module as a graphic medium image [Black: para. 47, & 50], and the graphic medium image includes a mark for calibration with the medium [Black: para. 29].
As to claim 6, Black as modified by Tamura teaches the electronic device of claim 4, wherein the graphic medium is the blank medium on which the graphic medium file is printed [Black: para. 14, 19, 29-30, & 50].
As to claim 7, Black as modified by Tamura teaches the electronic device of claim 3, wherein an image of one of the blank medium and the graphic medium is output to the output module such that the contents are reproduced [Black: para. 50].
As to claim 8, Black as modified by Tamura teaches the electronic device of claim 1, wherein the menu medium includes a system menu, a handwriting menu, or an event menu [Black: para. 14, 22, 30, & 36].
As to claim 9, Black as modified by Tamura teaches the electronic device of claim 1, wherein the menu medium includes a plurality of menus, and each menu has a pattern code to be detected by the electronic pen, and when the communication module receives a selection of one of the plurality of menus included in the menu medium, an event of the selected menu is reproduced on the output module [Black: para. 14, 22, 30, & 36].
As to claim 11, Black as modified by Tamura teaches the electronic device of claim 8, wherein when the communication module receives a selection of one of a plurality of menus included in the event menu, a visual effect or a sound effect is provided through the output module (user feedback) [Black: para. 14, 19, 22, 30, 34, 36, & 46-50].
As to claim 12, Black as modified by Tamura teaches the electronic device of claim 8, wherein when the communication module receives a selection of one of a plurality of menus included in the handwriting menu, a stroke included in the first handwriting information or the second handwriting information has a color or thickness changed when the first pen data or the second pen data is converted into the first handwriting information or the second handwriting information, respectively (user selectable color) [Black: para. 41, 45, & 14].
13, Black as modified by Tamura teaches the electronic device of claim 1, wherein the output module includes a first window for reproducing the first handwriting information or the second handwriting information and a second window for displaying the first image information [Black: fig. 5 & para. 44-45 & 47-50].
As to claim 14, Black as modified by Tamura teaches the electronic device of claim 1, wherein the contents further comprises second image information or second audio information selected from the electronic device [Black: fig. 4 & para. 44-50].
As to claim 15, Black as modified by Tamura teaches the electronic device of claim 14, wherein the output module includes a third window for displaying the second image information [Black: fig. 5 & para. 44-45 & 47-50].
As to claim 16, Black as modified by Tamura teaches the electronic device of claim 1, wherein the first image information is captured by a camera built in the electronic device [Since the limitation branch corresponding to “first audio information captured or recorded by the electronic device” in the independent claim is addressed, the alternative limitation branch corresponding to “first image information” does not necessitate being addressed and is moot and not being addressed].
As to claim 17, Black as modified by Tamura teaches the electronic device of claim 1, wherein the medium includes a first region and a second region distinct from the first region, and when the first pen data or the second pen data includes position information of a handwriting trajectory created in the first region and the second region, the first handwriting information or the second handwriting information are shifted on the output module to correspond to the first region or the second region on the basis of the position information (note four different regions for four different smart pens) [Black: fig. 5 & para. 44-45 & 47-50].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694